CATES, Judge
(concurring).
I concur in the foregoing.
On September 2, 1949, Senator Mize’s bill became law and put beyond all doubt the meaning and scope of the language in Henderson v. Department of Industrial Relations, 252 Ala. 239, 40 So.2d 629. Act No. 526, 1949 Acts, p. 806.
For the first time, the unemployment insurance act expressed the principle that an employee’s taking sick leave would not forfeit his wage credits.
In the course of the legislative compromise, the sick leave exception to § 214, *577subd. B, supra, had tacked onto it the following proviso:
“Provided, however, that nothing herein shall be construed or interpreted as authorizing the payment of benefits to any person during or for unemployment due to sickness or disability.”
This was merely reiterating in a “Thou shalt not” form the conditions in § 213, subd. C of the act that a claimant be ready, willing and able to take suitable work.
In Department of Industrial Relations v. Chapman, 37 Ala.App. 680, 74 So.2d 621, however, the sick leave provision was in the law when the claim was filed. The circuit court had found, inter alia, that Chapman was forced to leave work because of a physical disability caused or substantially contributed to by his working conditions. Also that:
“ * * * The employer had no other employment available at the time of the separation.”
The Chapman opinion does not directly refer to the 1949 amendment to § 214, subd. B, supra. Rather, it rests its reasoning on the Henderson opinion extended by evidence of cause and effect between disability and work.
West Point Mfg. Co. v. Keith, 35 Ala.App. 414, 47 So.2d 594, arose before the 1949 Act, supra, but was decided in 1950. Accordingly, much of what was there said must be viewed as changed in emphasis. Under the amended law Mrs. Keith, in a like case, would probably, have suffered disqualification because of failure to ask for sick leave as established by the employer’s procedures.
In the instant case, the claimant was disabled from his former work. He notified his employer, it would seem. The employer reported to the unemployment insurance division that he had retired.
It is clear (a) that he could no longer carry on his old work, and (b) that there was no need to expect a convalescent sick leave might improve his lungs. Therefore, if the employer could not offer him at that point less burdensome work suitable to his physique and training or education, he was not quitting Alabama Novelty Plouse within the meaning of § 214, subd. B, as amended.
That left here the sole enquiry as to whether he put himself so deep in rustication that, like Thoreau at Walden Pond, he was wholly withdrawn from the workaday world.
No evidence came in that the claimant’s condition affected his ability to drive a car to and from work. Anniston and Talladega are large urban centres not too far away.
In view of the Mize amendment of 1949 substantially modifying Henderson and Keith, supra, I consider the sole question here presented falls under § 213. There was substantial evidence to support a finding that the claimant was ready, willing and able to take suitable work.
PRICE, P. J., concurs herein. .